DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03-11-2020, 08-13-2020 and 09-04-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 2016/0147263) in view of Kim (U.S. Pub. No. 2011/0280430).
Regarding claim 1, Choi teaches an electronic device (100) (fig. 14-15), comprising: a housing (11/12) including a front plate (2/(2001-2002)/14/51) facing a first direction and being foldable (fig. 2, 8, 15), a rear plate (5/11/13/52) facing a second direction opposite the first direction (fig. 2, 8, 15), and a side member surrounding a space defined between the front plate and the rear plate (fig. 2, 8, 15, page 3, 6, par [0040-0041, 0119-0121)
 (see a first surface 11S1 and a second surface 11S2.  The first surface 11S1 and the second surface 11S2 may be arranged at both sides of the first body 11, and the first surface 12S1 and the second surface 12S2 may be arranged at both sides of the second body 12, respectively, and the first 
surface 12S1 or the second surface 12S2 may include a flat surface and/or curved surface. the device case 5 may include the first case body 51 (e.g., the first body 11 of FIG. 1) and the second case body 52 (e.g., the second body 12 of FIG. 1).  For example, the first case body 51 and the second case body 52 may be arranged at both sides of the electronic device 100);  
a display (2/2001) having one surface visible through the front plate (fig. 6-11, page 6, par [0078, 0110]), and foldable with the front plate (fig. 8, 15, page 11, par [0206, 0212]) (see the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5); 
 a speaker (101) disposed between the front plate and the rear plate (fig. 6, 8, page 4, par [0079]) (see the speaker 101 may be also arranged on the lateral surface 1002 or lower surface 1003 of the electronic device 100), the speaker movable with a folding of the front plate (fig. 6, 8, 15, page 4, 7, par [0079, 0128]) (see various components may be exposed to the external in a folded state of the electronic device 100.  For example, at least one electronic component may include related component (e.g., a microphone, a speaker); 
	Choi teaches a magnetic resonance method, and a resonance circuit (page par [0192]).
But Choi does not mention a resonance space defined between the speaker and the rear plate, a size of the resonance space changeable according to the folding of the front plate. 
	However, Kim teaches mobile terminals such as a folder type mobile terminal, a slide type mobile terminal (fig. 1, page 2, par [0024]) (see a folder type mobile terminal), a resonance space defined between the speaker (101/200/210) and the rear plate (250) (fig. 5), a size of the resonance space changeable according to the folding of the front plate (fig. 5, page 2-3, par [0023, 0027, 0039-0040]) (see the speaker resonance apparatus 200 mounted on a terminal that uses a flexible substrate on which a flexible display is mounted.  Since the flexible substrate is flexible and so may be folded or rolled, the speaker resonance apparatus 200 may secure the resonance space suitable (changeable) for the circumstance, and for improving a characteristic of an output sound by expanding (changeable) a speaker resonance space ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Choi with Kim, in order to provide varies the resonance space for improving a sound quality in a limited space, so that its mounting is convenient (see suggested by Kim on page 3, par [0040]).
	
Regarding claim 18, Choi teaches an electronic device (100) (fig. 14-15), comprising: a housing (11/12) including a front plate (2/(2001-2002)/14/51) facing a first direction and being foldable (fig. 2, 8, 15), a rear plate (5/11/13/52) facing a second direction opposite the first direction (fig. 2, 8, 15), and a side member surrounding a space between the front plate and the rear plate (fig. 2, 8, 15, page 3, 6, par [0040-0041, 0119-0121)
 (see a first surface 11S1 and a second surface 11S2.  The first surface 11S1 and the second surface 11S2 may be arranged at both sides of the first body 11, and the first surface 12S1 and the second surface 12S2 may be arranged at both sides of the second body 12, respectively, and the first 
surface 12S1 or the second surface 12S2 may include a flat surface and/or curved surface. the device case 5 may include the first case body 51 (e.g., the first body 11 of FIG. 1) and the second case body 52 (e.g., the second body 12 of FIG. 1).  For example, the first case body 51 and the second case body 52 may be arranged at both sides of the electronic device 100);  
a display (2001) disposed in the space of the housing so as to be visible from outside the front plate (fig. 6-11, page 6, par [0078, 0110]), and foldable with the front plate (fig. 8, 15, page 11, par [0206, 0212]) (see the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5);
 an inner housing (3/5/540/1002) disposed between the front plate (1001) and the rear plate (1003) (fig. 6-8, 15, page 11, par [0206, 0212]) (see an electronic device 100 may include a foldable housing (e.g., a device case 5), and at least one electronic component 15 arranged within the housing 5.  the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5); 
moveable with the folding of the front plate (2001/(2001-1 and 2001-2) (fig. 8, 15, page 11, par [0206, 0212]) (see the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5);
 and at least one speaker (101) disposed in an inner space of the inner housing (fig. 6, 8, page 4, par [0077, 0079]) (see the speaker 101 may be also arranged on the lateral surface 1002 or lower surface 1003 of the electronic device 100), 
Choi teaches a magnetic resonance method, and a resonance circuit (page par [0192]).
But Choi does not mention a resonance space is defined between the inner space of the inner housing and the rear plate. 
However, Kim teaches mobile terminals such as a folder type mobile terminal, a slide type mobile terminal (fig. 1, page 2, par [0024]) (see a folder type mobile terminal), a resonance space defined a resonance space is defined between the inner space of the inner housing and the rear plate (250) (fig. 5, page 2-3, par [0023, 0027, 0039-0040]) (see the speaker resonance apparatus 200 mounted on a terminal that uses a flexible substrate on which a flexible display is mounted.  Since the flexible substrate is flexible and so may be folded or rolled, the speaker resonance apparatus 200 may secure the resonance space suitable (changeable) for the circumstance, and for improving a characteristic of an output sound by expanding (changeable) a speaker resonance space ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Choi with Kim, in order to provide varies the resonance space for improving a sound quality in a limited space, so that its mounting is convenient (see suggested by Kim on page 3, par [0040]).

Regarding claim 2, Choi teaches the front plate (2001) comprises: a first region (2001-1 / 51) located to one side of a folding axis (fig. 9, 15), the first region (2001-1) of the front plate (2001) being fixed (fig. 8-9, 11-12, page 6-7, 11, par [0107, 0116, 0118, 0121, 0138, 0206]) (see the electronic device 100 may be folded centering on the space 5C between the first case body 51 and the second case body 52.  The display set 2 and the circuit board 3 may be also folded correspondingly to folding of the device case 5, the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5); and 
a second region (52/2001-2) located to another side of the folding axis (fig. 9, 14-15), the second region (52/2001-2) of the front plate (2001) moveable according to folding of the housing (2001/(2001-1 and 2001-2) (fig. 8, 15, page 11, par [0206, 0212]) (see the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5).
 
Regarding claim 3, Choi teaches an inner housing corresponding to the second region ((52) (fig. 8-9, 15), the inner housing disposed between the front plate and the rear plate (fig. 8-12, 14-15), moveable with the folding of the front plate (2001/(2001-1 and 2001-2) (fig. 8, 15, page 11, par [0206, 0212]) (see the electronic device 100 may further include a flexible screen (e.g., a display area 2001 of FIG. 7) arranged on one surface of the housing 5.  The flexible screen 2001 may be foldable together with the housing 5); and 
insertable into the side member (4) (fig. 8-12, 14-15, page 7, par [0131, 0145]) (see a connection member 4, and a device case 5) . 
 
Regarding claims 4 and 19, Kim teaches the resonance space is defined between a first resonance housing located at the rear plate (250) and a second resonance housing formed at the inner housing (fig. 5), and wherein the speaker (101/200/210) is seated on the second resonance housing (fig. 5, page 2-3, par [0023, 0027, 0039-0040]) (see the speaker resonance apparatus 200 mounted on a terminal that uses a flexible substrate on which a flexible display is mounted.  Since the flexible substrate is flexible and so may be folded or rolled, the speaker resonance apparatus 200 may secure the resonance space suitable (changeable) for the circumstance, and for improving a characteristic of an output sound by expanding (changeable) a speaker resonance space). 

Regarding claims 5 and 20, Kim teaches a first space defined at least partially by recessed (222) portion of a bottom of the second resonance housing (220/230) (fig. 2, page 2, par [0031]) (see the opening may form an additional resonance space for the speaker unit 210, and the fixing member 220 may have a recess 222 for receiving the electrical connector 212 of the speaker unit 210 after seating the speaker unit 210.  Furthermore, the fixing member 220 may include at least one vent hole 223 for communicating 
with the outside.  While the volume of the resonance space changes, the vent hole 223 allows air generated by a pressure difference to flow); and
 a first speaker hole (223) formed as to penetrate the inner housing (fig. 2), the first speaker hole (223) communicatively connected to the first space and oriented towards the side member (fig. 2, 4-5, page 2-3,  par [0031, 0033, 0035, 0037], and page 3, claim 4’s language) (see the speaker resonance apparatus 200 may situationally secure the resonance space in a limited space even when the mount position changes. In the case where the resonance unit 230 is deformed, the vent hole 223 allows air to flow.  After that, when the resonance unit 230 is deformed to secure the resonance space, and wherein the speaker unit comprises at least one vent hole for communication between the space for allowing the sound to resonate and an external space.).

Also see Choi teaches referring to FIG. 15, when the electronic device 100 is folded, the 
first case body 51 and the second case body 52 may be separated from each other, and the connection member 4 may be exposed through a space between the first case body 51 and the second case body 52.  At least one connection terminal 35 may be exposed to the external through the fifth through-hole (H5) 
of the connection member 4 (fig. 12, 15, page 10, par [0170-0171]) .

Regarding claim 6, Choi teaches a second speaker hole (H1-H5) formed as to penetrate the side member (fig. 12, 14-15), the second speaker hole (H1-H5) communicatively connected to the first speaker hole (H1-H5/2002-1) (fig. 8, 12, 14-15, page 7, 10, par [0128, 0170-0171]) (see various components may be exposed to the external in a folded state of the electronic device 100.  For example, at least one electronic component may include an image related component (e.g., a camera or a sensor) or a voice related component (e.g., a microphone, a speaker or a receiver).
 
Regarding claim 7, Choi teaches inclined surfaces forming at least a portion of a region (fig. 2, 15), where the inner housing and the side member contact with each other (fig. 2, 8, 11, 14-15, page 3-4, par [0053, 0061, 0073]) (see the first body 11-1 and the second body 12-1 may come in contact (connected) with each other) 
 
Regarding claim 8, Choi teaches the inclined surfaces correspond to positions where the first speaker hole (101/2002-1 / (H1-H5)) and the second speaker hole (101/2002-1/(H1-H5))  are defined (fig. 6, 8, 10, 15, page 4, 7, 12, par [0079, 0122, 0128, 0222]) (see various components may be exposed to the external in a folded state of the electronic device 100.  For example, at least one electronic component may include an image related component (e.g., a camera or a sensor) or a voice related component (e.g., a microphone, a speaker or a receiver, and provide through an output module (e.g., a screen and a speaker) an image or voice related to the at least one electronic component arranged in the folding part of the housing 5, in response to the folding of the housing 5 (fig. 15), and When the electronic device 100 is in a folded state, the at least one electronic component (speaker/hole, fig. 15) may be exposed to the external). 
 
Regarding claim 9, Kim teaches a first sealing member disposed between the first resonance housing and the second resonance housing (page 2, par [0031-0032]) (see the opening of the fixing member 220 may provide an additional space to a resonance space formed by the resonance unit 230, and A buffering member may be interposed in preparation for an impulse, or a sealing member such as rubber may be interposed to increase air-tightness. The resonance unit 230 is coupled to the fixing member 220 to form the resonance space 231.  The resonance unit 230 and the fixing member 220 may be sealed using an adhesive agent). 
                      
Regarding claim 10, Kim teaches a second sealing member disposed on the inclined surface and formed between the inner housing and the side member, and disposed circumferentially surrounding the second speaker hole (page 2, par [0031-0032, 0037]) (see The speaker resonance apparatus 200 may situationally secure the resonance space in a limited space even when the mount position changes.  Furthermore, as described above, in the case where the resonance unit 230 is deformed, the vent hole 223 allows air to flow.  After that, when the resonance unit 230 is deformed to secure the resonance space, the vent hole 223 may be sealed using a predetermined element when needed). 

Regarding claim 12, Kim teaches the housing further defines an air vent hole (223) communicatively connected to the first resonance housing and an inner space of the housing (fig. 2, 4-5, page 2-3, par [0031, 0033, 0035, 0037], and page 3, claim 4’s language)
 (see the speaker resonance apparatus 200 may situationally secure the resonance space in a limited space even when the mount position changes. In the case where the resonance unit 230 is deformed, the vent hole 223 allows air to flow.  After that, when the resonance unit 230 is deformed to secure the resonance space, and wherein the speaker unit comprises at least one vent hole for communication between the space for allowing the sound to resonate and an external space.).
 
Regarding claim 13, Choi teaches a receiver (100), an illuminance sensor (102), a proximity sensor (102) (fig. 6, page 4, par [0080]), a front camera module (103), and a rear camera module (fig. 10, 14-15), wherein at least the rear camera module is coupled to the rear plate (5) (fig. 14-15, page 7, par [0125]) (see a camera module (rear camera module) may be also exposed to the external in a folded state of the electronic device 100). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 2016/0147263) in view of Kim (U.S. Pub. No. 2011/0280430), and further in view of Jol (U.S. Pub. No. 2011/0076883).
Regarding claim 11, Choi teaches the first speaker hole (101/2002-1 / (H1-H5)) and the second speaker hole (101/2002-1/(H1-H5))  are defined (fig. 6, 8, 10, 15, page 4, 7, 12, par [0079, 0122, 0128, 0222]). And
Kim teaches the second sealing member is formed surrounding the first/second speaker hole (page 2, par [0031-0032, 0037]). But Kim does not mention the sealing member ring surrounding hole. 
However, Jol teaches the sealing member ring (80) surrounding hole (66/68) (fig. 8-9, page par [0053-0054, 0065]) (see an elastomeric sealing member such as member 80 (e.g., a rubber gasket) may be formed ring surrounding hole (fig. 9) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Choi and Kim with Jol, in order to provide electronic devices may be provided with sealed connectors.  A moisture-sealed connector can help prevent moisture infiltration into a device interior (see suggested by Jol on page 1, par [0007]).
 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 2016/0147263) in view of Kim (U.S. Pub. No. 2011/0280430), and further in view of Lloyd (U.S. Pub. No. 2016/020224).
Regarding claim 14, Choi teaches an antenna module (106) disposed between the front plate (1001) and the rear plate (1003) (fig. 6), the antenna module (106) movable with the folding of the front plate (fig. 6, 14-15, page par [0077, 0084, 0122]) (see the antenna 106 may be an embedded antenna, which may be mounted on a housing of the electronic device 100 or a case frame thereof, and when the electronic device 100 is in a folded state, the at least one electronic component may be exposed to the external (fig. 15), and when the antenna module (106) movable with the folding of the front plate); and 
Kim teaches the vent hole 223 allows air to flow.
But Choi or Kim does not mention a cooling fan disposed between the front plate and the rear plate, the cooling fan configured to push air towards the antenna module. 
However, Lloyd teaches a mobile phone (e.g., a cellular phone, a phone running on a local network, or any other telephone handset) (fig. 1),  a cooling fan (542) disposed between the front plate and the rear plate (fig. 5B), the cooling fan (542) configured to push air towards the antenna module (fig. 5A-B, page 8, par [0078, 0080]) (see the fan 542 may be run to draw in air (e.g., ambient environment air) into the exterior opening 536 of the air channel 535, through the air channel 535, through the interior opening 537 of the air channel 535, into the cavity 527 in which the fan 542 is housed, and out through the exhaust port 554/antenna port, and the primary mover of air to and/or from the air sensor 530.  Any of a variety of other electromechanical components may also be utilized).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Choi and Kim with Lloyd, in order to provide air sensor processing and/or air flow control may be implemented using computationally efficient algorithms to reduce processing overhead and power consumption (see suggested by Lloyd on page 4, par [0035]).
Regarding claim 15, Choi teaches one or more ventilation holes (H1-H5) defines in the inner housing (fig. 12, 15), oriented toward the side member and exposed to an exterior of the electronic device by the folding of the front plate (fig. 12, 15, page 8-9, par [0154-0157, 0165]). 
 
Regarding claim 16, Choi teaches the one or more ventilation holes (H1-H5) include an intake hole (H-5/35) to intake air (fig. 12, 15), and an exhaust hole to discharge the air taken in through the intake hole (fig. 12, 15, page 8-9, par [0154-0157, 0165]) (see the fifth through-hole (H5) may be arranged between one pair of the through-holes (H1 and H3) and the other pair of the through holes (H2 and H4). The fifth through-hole (H5) may be arranged in a position corresponding to the at least one connection terminal 35 of the circuit board 7for display set.  Or, the fifth through-hole (H5) may be arranged in the folding part (F4)).  And

Also see Lloyd teaches the one or more ventilation holes (524, 536, 554) include an intake hole (536) to intake air (fig. 5A-B), and an exhaust hole (554) to discharge the air taken in through the intake hole (page 8, par [0080]) (see to draw in air (e.g., ambient environment air) into the exterior opening 536 of the air channel 535, through the air channel 535, through the interior opening 537 of the air channel 535, into the cavity 527 in which the fan 542 is housed, and out through the exhaust port 554).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 2016/0147263) in view of Kim (U.S. Pub. No. 2011/0280430), and further in view of Lloyd (U.S. Pub. No. 2016/020224) and further in view of Mittleman (U.S. Pub. No. 2009/0245565).


Regarding claim 17, Lloyd teaches the exhaust hole (554) is defined in the housing such that air taken in through the intake hole (536) contacts the antenna module before exiting the housing through the exhaust hole (fig. 5A-B, page 8, par [0078, 0080]).
Lloyd teaches the primary mover of air to and/or from the air sensor 530.  Any of a variety of other electromechanical components may also be utilized (page 8, par [0078]), That is obvious to air taken in through the intake hole (536) contacts the antenna module before exiting the housing through the exhaust hole (554).
However, Mittleman teaches to air taken in through the intake hole (128) contacts the antenna module (147 (antenna flex 147)) before exiting the housing through the exhaust hole (134/136/138) (fig. 7-12, 14-15, page 6-7, par [0087, 0089, 0091-0092, 0094-095]) (see opening 128 is formed from a vent slit in enclosure 118 that is covered by a separate air-permeable structure (mesh 134).  In this type of arrangement, the opening between the interior of enclosure 118 and the exterior of enclosure 118 is formed both by the outline of the vent slit and by the holes in mesh 134.  If desired, opening 128 may be formed exclusively from holes that are formed as an integral part of enclosure 118, and enclosure 118 and associated components in device 10 is shown in FIG. 12.  As shown in FIG. 12, components such as antenna flex 147 and dock connector 20 (and associated flex paths and circuit components) may be mounted on speaker enclosure 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Choi and Kim and Lloyd with Mittleman, in order to provide Vent slit 128 may be provided in the form of a relatively long and narrow opening between the interior and exterior of enclosure 118.  When atmospheric pressure is reduced outside of enclosure 118, air can escape through vent slit 128.  This equalizes the pressure on both sides of the speaker diaphragm and prevents damage (see suggested by Mittleman on page 6, par [0087]).
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                            November 15, 2021